DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 12-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US. Pub. No. 2018/0033832, hereinafter “Park”) in view of Chen et al. (US. Pub. No. 2014/0049500, hereinafter “Chen”).
As to claim 1, Park discloses a display device [figure 1, display device] comprising:
a substrate [figure 4A, “SUB”];
a plurality of pixels on the substrate [figure 4A, “DP-OLED”, paragraph 85, display panel DP may include a plurality of pixels], each of the pixels comprising a thin film transistor and a light emitting layer [figure 4A, thin film transistor “TFE” and light emitting layer “DP-OLED”];
a plurality of data lines [figure 4B, data lines “DL”] on the substrate, each of the data lines being electrically connected to the thin film transistor of some of the pixels [figure 4B, “DL” is electrically connected to thin film transistor];
a first insulating layer [figure 6A, insulating layer “10” covering the pixel] covering the pixels;
a plurality of first touch lines [figure 8B, “TL1”] on the substrate;
a plurality of second touch lines [figure 8B, “TL2”] on the substrate;
a second insulating layer having a plurality of contact holes on connecting electrodes [figure 6B, insulating layer “30” having a plurality of contact holes]; 
a plurality of first touch electrodes arranged on the second insulating layer [figure 6B, a plurality of touch electrodes, figure 8B, “TE2”], wherein each of the first touch lines is electrically connected to some of the first touch electrodes by at least one of the connecting electrodes through at least two of the contact holes [figure 6B, touch lines “T6” is electrically connected to touch electrodes];
a plurality of second touch electrodes arranged on the second insulating layer [figure 8B, a plurality of second “TE1”], wherein is each of the second touch lines is electrically connected to some of second touch electrodes by an extended portion between two of the second touch electrodes, the second touch electrodes overlapping one of the connecting electrodes [figure 8B, second touch lines is electrically connected to some touch electrodes “TE1”];
a plurality of first pads [figures 4B and 8B, “PD1” and “PD2” on the left]; 
a plurality of guard lines [figure 4B, “E-VSS”]; and
a plurality of second pads [figures 4B and 8B, “PD1” and “PD2” on the right] comprising a first group [figure 8B, first group connected to “TL1”], a second group [figure 8B, second group connected to “TL2”], and a third group [figure 4B, third group connected to “E-VSS”], 
wherein each of the second pads of the first group is electrically connected to one of the  first touch lines, each of the second pads of the second group is electrically connected to one of  the second touch lines [figure 8B, second pad is connected to first touch line “TL1” and second pad is connected to second touch line “TL2”], each of the second pads of the third group is electrically connected to one of the guard lines [figure 4B, second pad is electrically connected to “E-VSS”].
 Park does not disclose an integrated circuit electrically connected to the data lines on the substrate;
wherein each of the first pads is connected to the integrated circuit;
wherein one of the second pads of the third group is positioned between one of the second pads of the first group and one of the second pads of the second group. 
Chen teaches a display device comprising an integrated circuit electrically connected to the data lines on the substrate [figure 10, integrated circuit “64” electrically connected to data line];
wherein each of the first pads is connected to the integrated circuit [figure 10, first pads connected to “64”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Park to comprise an integrated circuit electrically connected to the data lines on the substrate; and wherein each of the first pads is connected to the integrated circuit, as taught by Chen, in order to provide signals from external control circuitry (Chen, paragraph 70).
Park, as modified by Chen, disclosed the claimed invention except for wherein one of the second pads of the third group is positioned between one of the second pads of the first group and one of the second pads of the second group. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have one of the second pads of the third group positioned between one of the second pads of the first group and one of the second pads of the second group, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 2, Park, as modified by Chen, disclosed the display device of the claim 1, except for wherein a thickness of the connecting electrodes is less than a thickness of the first touch lines. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a thickness of the connecting electrodes less than a thickness of the first touch lines, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 12, Park, as modified by Chen, disclosed the display device of the claim 1, wherein the first touch electrodes electrically connected to one of the first touch lines are horizontally arranged side by side [Park, figure 8B, first touch electrodes “TE1” are connected to one of first touch lines are horizontally arranged side by side].
As to claim 13, Park, as modified by Chen, disclosed the display device of the claim 12, wherein the second touch electrodes electrically connected to one of the second touch lines are vertically arranged side by side [Park, figure 8B, second touch electrodes “TE2” are connected to one of second touch lines are vertically arranged side by side]. 
As to claim 18, Park, as modified by Chen, disclosed the display device of the claim 1, except for wherein the second pads of the second group are arranged between two of the second pads of the first group. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the second pads of the second group arranged between two of the second pads of the first group, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 19, Park, as modified by Chen, disclosed the display device of the claim 18, wherein the first touch electrodes and the second touch electrodes comprise a plurality of meshes [Park, figure 8B, “TE1” and “TE2” comprise a plurality of meshes, paragraphs 128-129].
As to claim 20, Park, as modified by Chen, disclosed the display device of the claim 19, wherein the first touch electrodes and the second touch electrodes further comprise a plurality of pattern holes [Park, figure 8B, “TE1” and “TE2” comprise a plurality of meshes with a plurality of pattern holes, paragraphs 128-129].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen, as applied to claims 1 and 2 above, further in view of Kim et al. (US. Pub. No. 2018/0061748, hereinafter “Kim”).
As to claim 3, Park, as modified by Chen, disclosed the display device of the claim 2.
Park, as modified by Chen, does not disclose wherein the first pads and the second pads are on a protruding portion of the substrate protruded outwardly from a portion of the substrate on which the pixels are arranged. 
Kim teaches a display device wherein pads are on a protruding portion of a substrate protruded outwardly from a portion of the substrate on which pixels are arranged [figure 9, protruding pad “213” is protruded outwardly from a portion of the substrate “211” on which pixels are arranged].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Park to comprise pads a protruding portion of a substrate protruded outwardly from a portion of the substrate on which pixels are arranged, as taught by Kim, in order to provide stabilized connection structure and prevent a crack or tear during a compression process (Kim, paragraph 105).

Allowable Subject Matter
Claims 4-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 4, 8 and 14, such as “wherein the second pads are grouped into two portions, and wherein each of the two portions of the second pads comprises the first group of the second pads, the second group of the second pads, and the third group of the second pads respectively”, recited by claim 4; “wherein the second pads are grouped into two portions, and wherein each of the two portions comprises the first group of the second pads, the second group of the second pads, and the third group of the second pads, respectively”, recited by claim 8; and “wherein the second pads are grouped into two portions, and wherein each of the two portions comprises the first group, the second group, and the third group, respectively”, recited by claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622